ho

oO fof 4A DO AH Se BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION — SANTA ANA

LYNDSAY DAVIDSON, an individual; Case No. SACV 16-01693 AG (JCGx)
BRANDON SALINAS, an individual; R.S.,
an individual; M.S., an individual; P.S., an

individual; W.S., an individual; and TYLER JUDGMENT
SPRADLING, an individual.

Plaintiffs,
Ve

THE COUNTY OF LOS ANGELES, a
government entity; FNU PEREZ, an
individual GEORGINA ACOSTA, an
individual; VICTORIA CISNEROS, an
individual, CYNTHIA WONG, an
individual; SHEILA LOTA, an
individual; PRINCESS MOTON, an
individual; and LILY RODRIGUEZ, an
individual.

Defendant.

 

 

The Court enters Judgment against Plaintiffs and in favor af Defendants.

 

Dated May 6, 2019 ALL

ONG Hon. fle palonl
Jnited pi Judge

 

 

cena f

 
